ATTACHMENT TO ADVISORY ACTION

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Applicant's amendment filed on 07/01/2022 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claims 1, 20 and 21. Specifically, the amendment has not been entered in light of amendments to claim 1 reciting cellulose diacetate film, claim 20 reciting a degree of substitution from 2.1 to 2.65 and claim 21 reciting cellulose diacetate film which requires further search and consideration.  

/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787